Exhibit 10.1

[acslogo01.jpg] 

 

Hand Delivered

 

 

April 3, 2019

William (Bill) Bishop

Senior Vice President, Customer & Revenue Management

 

Dear Bill:

 

During your 15 years with Alaska Communications you have demonstrated consistent
professional growth and accomplishment of business results. Over the last
several years, you have led our growth in Business and Wholesale, while more
recently taking on ownership for all revenue in the company in your most recent
role as Senior Vice President, Customer and Revenue Management. I’m pleased with
your progression and have confidence you will continue to achieve a high level
of success. Therefore, it is with excitement that I’m promoting you to the
position of Senior Vice President and Chief Operations Officer (SVP and COO)
effective April 9, 2019. In this capacity, you will be part of a highly
professional team that is dedicated to advancing the company in its position as
Alaska’s leading integrated telecommunications company. If you accept this
offer, you will continue to report to me.

 

In this role, your annual base salary rate will be $300,000, delivered in
bi-weekly payrolls, and a $210,000 (70% of your base salary rate) target annual
cash incentive for an annualized target cash compensation total of $510,000. As
always, your annual incentive is reliant upon Board of Directors (BOD) approval
and governing plan documents.

 

Your actual incentive payment (a) will vary based on your and our Company’s
performance, (b) is earned and paid only after completion of the year-end
financial audit, (c) is paid only to employees who continue to be regular, full
time employees at the time payment is made in the year following the performance
year, and (d) is pro-rated your first year based on your actual time in the
position.

 

Another substantial component of your total compensation in this job is a target
annual long-term incentive compensation award. Your total annual target
long-term incentive compensation award as SVP and COO will be 80% of your base
salary rate, comprised of retention and performance cash and / or equity
compensation. We determine actual awards based on your role and performance of
that role, and prorate for your actual time in the position. All awards are
contingent upon Board of Directors (BOD) approval, governing plan documents, and
your execution of required award documents.

 

Alaska Communications has developed a Corporate Compliance Program (CCP) and
Protection of Proprietary Information Policy (PIP) to help employees meet the
Company’s expectations. Adherence to all Alaska Communications Policies &
Procedures is a condition of employment at Alaska Communications and new hires
are expected to confirm their willingness to comply in writing. Copies of the
current versions of both the CCP and PIP are attached for your advance review.
By accepting our offer, you are agreeing to comply with these policies, as they
may be amended from time to time in the future, and certify you are not
obligated by any previously signed agreements that will preclude you from
working at Alaska Communications.

 

 

--------------------------------------------------------------------------------

 

 

William Bishop Page 2 of 2   Offer Letter April 3, 2019  

 

 

In your position as an officer of our company, you will become privy to
confidential and highly-sensitive competitive and proprietary information
concerning our business, including but not limited to our customers, the
products and services we offer, our finances, our business strategies, and our
future plans. You agree that during your employment with us, and for a period of
twelve months after termination of your employment, you will not become an
officer, director, employee, contractor, consultant, partner, joint-venture, or
otherwise enter a business relationship or service with any competitor of Alaska
Communications in the markets we are serving at the time your employment
terminates; and for a period of twelve months after termination of your
employment you also agree that you will not offer, encourage or solicit any
other officer or employee of Alaska Communications to leave the company or enter
into an employment or business relationship with you or your subsequent
employer. If and when you leave Alaska Communications, you agree that you will
not make any disparaging statements, whether oral or written, about the company,
its officers, directors, or employees or any aspect of its business. In
addition, you agree to always protect all Alaska Communications’ confidential
and proprietary information you learned as a result of your employment with us
in accordance with the CCP and PIP.

 

As SVP and COO, you will also continue to be covered by the Alaska
Communications Officer Severance Policy. It may be modified in the future and,
as modified, will apply to you.

 

Business conditions change from time to time and the commitment to provide
continuing employment and your total compensation package depends upon the
Company’s success and continuing business requirements. As a result, I feel a
responsibility to advise you that Alaska Communications is an “at will”
employer. This means that either you or the Company can terminate the employment
relationship at any time for any reason, with or without cause. While I feel the
need to share these cautions, please also know that I feel confident that you
are continuing with an organization that will prevail as the premier Alaskan
communications service provider.

 

Bill, I’m looking forward to watching teams grow under your leadership. If you
have questions about this offer, please do not hesitate to speak with me. I look
forward to your accepting this offer by Friday April 5 2019.

 

 

 

Respectfully yours,

 

 

 

Anand Vadapalli

Chief Executive Officer & President

 

 

 

cc: Employee File

 

Accepted: /s/ William Bishop   Date: April 5, 2019 Willaim Bishop  

                          

 